
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4



LAWSON SOFTWARE, INC.
2001 EMPLOYEE STOCK PURCHASE PLAN
(amended and restated as of December 17, 2002)


ARTICLE I. INTRODUCTION


        SECTION 1.01    Purpose.    The purpose of the Lawson Software, Inc.
(the "Company") 2001 Employee Stock Purchase Plan is to provide the employees of
the Company and related corporations with an opportunity to share in the
ownership of the Company by providing them a convenient means for regular and
systematic purchases of the Company's Common Stock and, thus, to develop a
stronger incentive to work for the continued success of the Company.

        SECTION 1.02    Rules of Interpretation.    It is intended that the Plan
be an "employee stock purchase plan" as defined in Section 423(b) of the
Internal Revenue Code of 1986, as amended (the "Code"), and Treasury Regulations
promulgated thereunder, if approved by the Company's stockholders. Accordingly,
the Plan will be interpreted and administered in a manner consistent therewith
if so approved. All Participants in the Plan will have the same rights and
privileges consistent with the provisions of the Plan.

        SECTION 1.03    Definitions.    For purposes of the Plan, the following
terms will have the meanings set forth below:

        (a)  "Acceleration Date" means either an Acquisition Date or a
Transaction Date.

        (b)  "Acquisition Date" means (i) the date of public announcement of the
acquisition of "beneficial ownership" (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934 (the "Exchange Act") or any successor rule
thereto) of more than fifty percent (50%) of the outstanding voting stock of the
Company by any "person" (as defined in Section 13(d) of the Exchange Act) other
than the Company, by means of a tender offer, exchange offer or otherwise; and
(ii) the date five (5) business days after the date of public announcement of
the acquisition of beneficial ownership (as so defined) of more than twenty-
five percent (25%) but not more than fifty (50%) of the outstanding voting stock
of the Company by any person (as so defined) other than the Company, by means of
a tender offer, exchange offer or otherwise if, during such five (5) business
day period, the Board or the Committee has not, by resolution duly adopted,
elected that such acquisition not give rise to an Acquisition Date. In any such
resolution, the Board or Committee may elect that any continued acquisition or
acquisitions by the same person (as so defined) which would otherwise trigger an
Acquisition Date under clause (ii) above shall also not give rise to an
Acquisition Date.

        (c)  "Affiliate" means any parent or subsidiary corporation of the
Company, as defined in Sections 424(e) and 424(f) of the Code.

        (d)  "Board" means the Board of Directors of the Company.

        (e)  "Committee" means the committee appointed under Section 10.01.

        (f)    "Company" means Lawson Software, Inc., a Delaware corporation,
and its successors by merger or consolidation as contemplated by Article XI
herein.

        (g)  "Current Compensation" means the gross cash compensation (including
wage, salary and overtime earnings) paid by the Company or a Participating
Affiliate to a Participant in accordance with the terms of employment, but
excluding all expense allowances (including relocation and spousal travel
expenses), severance payments, and compensation payable in a form other than
cash.

        (h)  "Employer" means the Company or a Participating Affiliate, as the
case may be.

        (i)    "Fair Market Value" as of a given date means such value of the
Stock which is equal to (i) the last sale price of the Stock as reported on the
Nasdaq National Market System on such

--------------------------------------------------------------------------------




date, if the Stock is then quoted on the Nasdaq National Market System; (ii) the
average of the closing representative bid and asked prices of the Stock as
reported on the National Association of Securities Dealers Automated Quotation
System ("Nasdaq") on such date, if the Stock is then quoted on Nasdaq; or
(iii) the closing price of the Stock on such date on a national securities
exchange, if the Stock is then quoted on a national securities exchange. If on a
given date the Stock is not traded on an established securities market, the
Committee shall make a good faith attempt to satisfy the requirements of this
Section 1.03(i) and in connection therewith shall take such action as it deems
necessary or advisable. For purposes of the Initial Offering Period, the Fair
Market Value of the Stock on the first business day of the Initial Offering
Period shall be the price to public as set forth in the Registration Statement
on Form S-1 at the time of its effectiveness related to the Company's initial
public offering of its Stock, or in the final prospectus related to such
Registration Statement filed with the Securities and Exchange Commission
pursuant to Rule 424 under the Securities Act of 1933, as amended.

        (j)    "Offering Period" means the period beginning on January 1 and
ending on December 31 unless otherwise designated by the Committee prior to the
first business day of such Offering Period or any Acceleration Date, except for
the initial Offering Period, which shall commence on the effective date of the
Company's Registration Statement on Form S-1 for the initial public offering of
the Company's Stock (the "IPO Date") and continue until December 31, 2002 (the
"Initial Offering Period").

        (k)  "Participant" means a Regular Full-Time Employee who is eligible to
participate in the Plan under Section 2.01 or any other eligible employee
designated by the Committee pursuant to Section 2.01 and who has elected to
participate in the Plan or who has been automatically enrolled in the Plan
pursuant to Section 2.02.

        (l)    "Participating Affiliate" means an Affiliate which has been
designated by the Committee in advance of the Offering Period in question as a
corporation whose eligible Regular Full-Time Employees may participate in the
Plan.

        (m)  "Regular Full-Time Employee" means an employee of the Company or a
Participating Affiliate, including an officer or director who is also an
employee, except an employee whose customary employment is less than twenty
(20) hours per week.

        (n)  "Plan" means the Lawson Software, Inc. 2001 Employee Stock Purchase
Plan, the provisions of which are set forth herein.

        (o)  "Purchase Period" means a period of six months within an Offering
Period, except for the initial Purchase Period, which shall commence on the IPO
Date and continue until June 30, 2002 (the "Initial Purchase Period"). The
Committee shall have the power and authority to change the duration and/or
frequency of Purchase Periods with respect to future purchases without
stockholder approval, if such change is announced at least five (5) days prior
to the scheduled beginning of the Offering Period during which the adjusted
Purchase Periods occur.

        (p)  "Stock" means the Company's Common Stock, $.01 par value, as such
stock may be adjusted for changes in the stock or the Company as contemplated by
Article XI herein.

        (q)  "Stock Purchase Account" means the account maintained in the books
and records of the Company recording the amount received from each Participant
through payroll deductions made under the Plan.

        (r)  "Transaction Date" means the date of stockholder approval of
(i) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Company stock
would be converted into cash, securities or other property, other than a merger
of the Company in which stockholders immediately prior to the

2

--------------------------------------------------------------------------------




merger have the same proportionate ownership of stock of the surviving
corporation immediately after the merger; (ii) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all, of the assets of the Company; or (iii) any plan of
liquidation or dissolution of the Company.


ARTICLE II. ELIGIBILITY AND PARTICIPATION


        SECTION 2.01    Eligible Employees.    Except as provided in
Section 2.02, all Regular Full-Time Employees who are residents of the United
States shall be eligible to participate in the Plan beginning on the first day
of the first full Purchase Period to commence after such person becomes a
Regular Full-Time Employee. Subject to the provisions of Article VI, each such
employee will continue to be eligible to participate in the Plan so long as he
or she remains a Regular Full-Time Employee. At the discretion of the Committee,
employees who are not residents of the United States may participate in the Plan
if they otherwise meet the requirements of this Section 2.01.

        SECTION 2.02    Participation.    All Regular Full-Time Employees as of
the first business day of the Initial Offering Period who are resident in the
United States and all other eligible employees designated by the Committee
pursuant to Section 2.01 shall be automatically enrolled as a Participant in the
Plan for the Initial Offering Period. Thereafter, an eligible Regular Full-Time
Employee may elect to participate in the Plan for a given Purchase Period by
filing with his or her Employer in advance of that Purchase Period, and in
accordance with such terms and conditions as the Company in its sole discretion
may impose, an election for such purpose (which authorizes regular payroll
deductions from Current Compensation beginning with the first payday in that
Purchase Period and continuing until the employee withdraws from the Plan or
ceases to be eligible to participate in the Plan); provided that any Regular
Full-Time Employee who first becomes eligible to be a Participant on or after
the first business day of a Purchase Period may elect to participate in the Plan
and begin payroll deductions as of April 1 and October 1 of each year (an
"Interim Enrollment Date"), if the Participant files an election in accordance
with the terms and conditions imposed by the Company prior to the applicable
Interim Enrollment Date.

        SECTION 2.03    Limits on Stock Purchase.    No employee shall be
granted any right to purchase hereunder if such employee, immediately after a
right to purchase is granted, would own, directly or indirectly, within the
meaning of Section 423(b)(3) and Section 424(d) of the Code stock possessing
five percent 5% or more of the total combined voting power or value of all the
then classes of the capital stock of the Company or of all Affiliates.

        SECTION 2.04    Voluntary Participation.    Participation in the Plan on
the part of the Participant is voluntary and such participation is not a
condition of employment nor does participation in the Plan entitle a Participant
to be retained as an employee.


ARTICLE III. PAYROLL DEDUCTIONS AND STOCK PURCHASE ACCOUNT


        SECTION 3.01    Deduction from Pay.    Except for the Initial Purchase
Period, a Participant shall elect to have payroll deductions made for each pay
period in any whole percentage of Current Compensation not to exceed fifteen
percent (15%), or such other percentage as the Committee in its sole discretion
may establish from time to time before the first business day of an Offering
Period. No payroll deductions will be made on behalf of a Participant, or
credited to a Participant's Stock Purchase Account, unless and until a
Participant makes an election to participate as described in Section 2.02. The
Participant may reduce or increase future payroll deductions (within the
foregoing limitations) in accordance with such terms and conditions as the
Company in its sole discretion may impose, for such purpose. The effective date
of any reduction or increase in future payroll deductions will be the first day
of the next succeeding Purchase Period. Also, the Participant may cease making
payroll deductions in accordance with Section 6.01.

3

--------------------------------------------------------------------------------

        In the event that during a Offering Period the entire credit balance in
a Participant's Stock Purchase Account exceeds the product of (a) 85% of the
Fair Market Value of the Common Stock on the first business day of that Offering
Period and (b) a maximum amount as shall be set by the Committee, then payroll
deductions for such Participant shall automatically cease, and shall resume on
the first pay period of the next Offering Period.

        SECTION 3.02    Credit to Account.    Payroll deductions will be
credited to the Participant's Stock Purchase Account as determined by the
Committee in its sole discretion.

        SECTION 3.03    Interest.    Except as otherwise determined by the
Committee, no interest will be paid upon payroll deductions or on any amount
credited to, or on deposit in, a Participant's Stock Purchase Account.

        SECTION 3.04    Nature of Account.    The Stock Purchase Account is
established solely for accounting purposes, and all amounts credited to the
Stock Purchase Account will remain part of the general assets of the Company or
the Participating Affiliate (as the case may be).

        SECTION 3.05    Additional Contributions.    Except during the Initial
Purchase Period, a Participant may not make any payment into the Stock Purchase
Account other than the payroll deductions made pursuant to the Plan. During the
Initial Purchase Period, a Participant may contribute up to fifteen percent
(15%) of the Participant's Current Compensation during the Initial Purchase
Period to the Participant's Stock Purchase Account by delivery of a personal
check or money order to the Company. Contributions to a Participant's Stock
Purchase Account during the Initial Purchase Period must be made on or prior to
February 1, 2002. Any Participant's contribution shall be credited to the
Participant's Stock Purchase Account and such funds shall be held by the Company
on the terms and conditions of this Article III.


ARTICLE IV. RIGHT TO PURCHASE SHARES


        SECTION 4.01    Number of Shares.    Each Participant will have the
right to purchase on the last business day of the Purchase Period all, but not
less than all, of the largest number of whole shares of Stock that can be
purchased at the price specified in Section 4.02 with the entire credit balance
in the Participant's Stock Purchase Account, subject to the limitations that
(a) no more than the maximum number of shares of Common Stock, as established by
the Committee prior to the beginning of any given Offering Period, may be
purchased under the Plan by any one Participant for a given Offering Period, and
(b) in accordance with Section 423(b)(8) of the Code, no more than Twenty-Five
Thousand Dollars ($25,000) in Fair Market Value (determined at the beginning of
each Offering Period) of Stock and other stock may be purchased under the Plan
and all other employee stock purchase plans (if any) of the Company and the
Affiliates by any one Participant for each calendar year. If the purchases for
all Participants would otherwise cause the aggregate number of shares of Stock
to be sold under the Plan during a given Offering Period to exceed the number
specified in Section 10.04, however, each Participant shall be allocated a pro
rata portion of the Stock to be sold.

        SECTION 4.02    Purchase Price.    The purchase price for any Purchase
Period will be determined as follows:

        (a)  For the first Purchase Period during the Initial Offering Period,
the purchase price for all Regular Full-Time Employees employed as of
December 31, 2001 and enrolled as a Participant in the Plan as of that date,
will be the lesser of: (i) eighty-five percent (85%) of the Fair Market Value of
the Stock on the IPO Date or (ii) eighty-five percent (85%) of the Fair Market
Value of the Stock on the last business day of that Purchase Period, in each
case rounded up to the next higher full cent.

        (b)  For the second Purchase Period during the Initial Offering Period,
the purchase price for all Regular Full-Time Employees employed as of the IPO
Date and enrolled as a Participant in the

4

--------------------------------------------------------------------------------




Plan on or before December 31, 2001, will be the lesser of: (i) eighty-five
percent (85%) of the Fair Market Value of the Stock on the IPO Date,
(ii) eighty-five percent (85%) of the Fair Market Value of the Stock on the
first business day of that Purchase Period, or (iii) eighty-five percent (85%)
of the Fair Market Value of the Stock on the last business day of that Purchase
Period, in each case rounded up to the next higher full cent.

        (c)  For the second Purchase Period during the Initial Offering Period,
the purchase price for all Regular Full-Time Employees employed on or before
December 31, 2001, not enrolled as a Participant in the Plan for the first
Purchase Period, and enrolled as a Participant in the Plan before the start of
the second Purchase Period, will be the lesser of: (i) eighty-five percent (85%)
of the Fair Market Value of the Stock on the first business day of the second
Purchase Period or (ii) eighty-five percent (85%) of the Fair Market Value of
the Stock on the last business day of the second Purchase Period, in each case
rounded up to the next higher full cent.

        (d)  For the second Purchase Period during the Initial Offering Period,
the purchase price for all Regular Full-Time Employees first employed on or
after January 1, 2002 and enrolled as a Participant in the Plan before the start
of that Purchase Period, will be the lesser of: (i) eighty-five percent (85%) of
the Fair Market Value of the Stock on the first business day of that Purchase
Period or (ii) eighty-five percent (85%) of the Fair Market Value of the Stock
on the last business day of that Purchase Period, in each case rounded up to the
next higher full cent.

        (e)  Except as otherwise determined under Section 4.02(f), for any
Purchase Period within an Offering Period subsequent to the Initial Offering
Period, the purchase price will be the lesser of: (i) eighty-five percent (85%)
of the Fair Market Value of the Stock on the first business day of that Purchase
Period or (ii) eighty-five percent (85%) of the Fair Market Value of the Stock
on the last business day of that Purchase Period, in each case rounded up to the
next higher full cent.

        (f)    For any Purchase Period within an Offering Period subsequent to
the Initial Offering Period, the purchase price for Regular Full-Time Employees
that become Participants on or after the first business day of a Purchase Period
as described in Section 2.01 and 2.02, will be the lesser of: (i) Eighty-five
percent (85%) of the Fair Market Value of the Stock on the first business day of
January, April, July, October, or such other date as the Committee shall
establish before the beginning of an Offering Period, whichever occurs first, in
which such Regular Full-Time Employee first becomes a Participant, or
(ii) Eighty-five percent (85%) of the Fair Market Value of the Stock on the last
business day of the Purchase Period, in each case rounded up to the next higher
full cent.


ARTICLE V. EXERCISE OF RIGHT


        SECTION 5.01    Purchase of Stock.    On the last business day of a
Purchase Period, the entire credit balance in each Participant's Stock Purchase
Account will be used to purchase the largest number of whole shares of Stock
purchasable with such amount (subject to the limitations of Section 4.01) unless
the Participant has filed with the Employer in advance of that date and subject
to such terms and conditions as the Committee in its sole discretion impose, an
election to receive the entire credit balance in cash.

        SECTION 5.02    Cash Distributions.    Any amount remaining in a
Participant's Stock Purchase Account after the last business day of a Purchase
Period will be paid to the Participant in cash within thirty (30) days after the
end of that Purchase Period; provided, however, that if the amount remaining in
the Participant's Stock Purchase Account at the end of a Purchase Period results
from the fact that such amount was not sufficient to purchase a whole share of
Stock, such amount will be transferred to the Participant's Stock Purchase
Account for the immediately succeeding Purchase Period.

5

--------------------------------------------------------------------------------


        SECTION 5.03    Notice of Acceleration Date.    The Company shall use
its reasonable efforts to notify each Participant in writing at least ten
(10) days prior to any Acceleration Date that the then current Purchase Period
will end on such Acceleration Date.


ARTICLE VI. WITHDRAWAL FROM PLAN


        SECTION 6.01    Voluntary Withdrawal.    A Participant may at any time,
in accordance with such terms and conditions as the Company in its sole
discretion may impose, withdraw from the Plan and cease making payroll
deductions. In such event, the Participant may request that either (a) the
entire credit balance in the Participant's Stock Purchase Account be paid to the
Participant in cash within thirty (30) days, or (b) the entire credit balance in
the Participant's Stock Purchase Account be held in such account until used to
purchase shares of Stock in accordance with Section 5.01. A Participant who
withdraws from the Plan will not be eligible to reenter the Plan until the
beginning of the next Purchase Period following the date of such withdrawal by
filing with his or her Employer in advance of that Purchase period, and in
accordance with such terms and conditions as the Company may impose, an election
for such purpose.

        SECTION 6.02    Death.    Participation in the Plan will cease on the
date of the Participant's death, and the entire credit balance in the Stock
Purchase Account will be paid to the Participant's estate in cash within thirty
(30) days. Each Participant, however, may designate one or more beneficiaries
who, upon death, are to receive the amount that otherwise would have been paid
to the Participant's estate and may change or revoke any such designation from
time to time. No such designation, change or revocation will be effective unless
made by the Participant in writing and filed with the Participant's Company
during the Participant's lifetime. Unless the Participant has otherwise
specified in the beneficiary designation, the beneficiary or beneficiaries so
designated will become fixed as of death so that, if a beneficiary survives the
Participant but dies before the receipt of the payment due such beneficiary, the
payment will be made to such beneficiary's estate.

        SECTION 6.03    Termination of Employment.    Participation in the Plan
will end on the date the Participant ceases to be a Regular Full-Time Employee
for any reason other than death. In such event, the entire credit balance in the
Participant's Stock Purchase Account will be paid to the Participant in cash
within thirty (30) days. For purposes of this Section, a leave of absence which
has been approved by the Committee will not be deemed a termination of
employment as a Regular Full-Time Employee.


ARTICLE VII. NONTRANSFERABILITY


        SECTION 7.01    Nontransferable Right to Purchase.    The right to
purchase Stock hereunder may not be assigned, transferred, pledged or
hypothecated (whether by operation of law or otherwise), except as provided in
Section 6.02, and will not be subject to execution, attachment or similar
process. Any attempted assignment, transfer, pledge, hypothecation or other
disposition or levy of attachment or similar process upon the right to purchase
will be null and void and without effect.

        SECTION 7.02    Nontransferable Account.    Except as provided in
Section 6.02, the amounts credited to a Stock Purchase Account may not be
assigned, transferred, pledged or hypothecated in any way, and any attempted
assignment, transfer, pledge, hypothecation or other disposition of such amounts
will be null and void and without effect.


ARTICLE VIII. STOCK CERTIFICATES


        SECTION 8.01    Issuance of Purchased Shares.    Within thirty (30) days
after the last day of each Purchase Period, and subject to such terms and
conditions as the Committee in its sole discretion may impose, the Company will
cause the Stock purchased pursuant to the Plan to be issued for the benefit of
the Participant and held in the Plan pursuant to Section 8.04 of the Plan.

6

--------------------------------------------------------------------------------

        SECTION 8.02    Securities Laws.    The Company shall not be required to
issue or deliver any shares representing Stock prior to registration under the
Securities Act of 1933, as amended, or registration or qualification under any
state law if such registration is required. The Company will use its best
efforts to accomplish such registration (if and to the extent required) not
later than a reasonable time following the Purchase Period, and delivery of
shares may be deferred until such registration is accomplished.

        SECTION 8.03    Completion of Purchase.    A Participant will have no
interest in the Stock purchased until such Stock is issued for the benefit of
the Participant pursuant to the Plan.

        SECTION 8.04    Form of Ownership.    The shares representing Stock
issued under the Plan will be held in the Plan in the name of the Participant,
until such time as certificates for shares of Stock are delivered to or for the
benefit of the Participant pursuant to Section 8.05 of the Plan.

        SECTION 8.05    Delivery.    Within thirty (30) days after the last
business day of each Purchase Period, by filing with the Company an election
provided by the Company for such purpose, the Participant may elect to have the
Company cause to be delivered to or for the benefit of the participant a
certificate for the number of whole shares and cash for the number of fractional
shares representing the Stock purchased pursuant to the Plan.


ARTICLE IX. EFFECTIVE DATE AND AMENDMENT
OR TERMINATION OF PLAN


        SECTION 9.01    Effective Date.    The Plan will become effective as of
the date on which the Company's Common Stock shall become registered pursuant to
the Securities Exchange Act of 1934, as amended, but only if the Plan is
previously approved by the Company's stockholders.

        SECTION 9.02    Powers of Board.    The Board may at any time amend or
terminate the Plan, except that no amendment will be made without prior approval
of the stockholders which would (a) authorize an increase in the number of
shares of Stock which may be purchased under the Plan, except as provided in
Section 11.01, (b) permit the issuance of Stock before payment therefor in full,
(c) reduce the price per share at which the Stock may be purchased, or
(d) absent such stockholder approval, cause Rule 16b-3 to become unavailable
with respect to the Plan.

        SECTION 9.03    Automatic Termination.    The Plan will terminate
automatically five (5) years from the effective date. The Board may by
resolution extend the Plan for one or more additional periods of five years
each.


ARTICLE X. ADMINISTRATION


        SECTION 10.01    Appointment of Committee.    The Plan shall be
administered by a committee (the "Committee") established by the Board and
meeting the requirements of Rule 16b-3 as in effect from time to time.

        SECTION 10.02    Powers of Committee.    Subject to the provisions of
the Plan, the Committee will have full authority to administer the Plan,
including authority to interpret and construe any provision of the Plan, to
establish deadlines by which the various administrative forms must be received
in order to be effective, and to adopt such other rules and regulations for
administering the Plan as it may deem appropriate. Decisions of the Committee
will be final and binding on all parties who have an interest in the Plan.
Notwithstanding the foregoing, the Committee shall have the power and authority
to allow Participants who work or reside outside of the United States to acquire
Stock pursuant to the Plan in accordance with such special terms and conditions
as the Committee may designate with respect to each such Participating Affiliate
and which may not be the same for all Affiliates.

7

--------------------------------------------------------------------------------


        SECTION 10.03    Power and Authority of the Board of
Directors.    Notwithstanding anything to the contrary contained herein, the
Board of Directors may, at any time and from time to time, without any further
action of the Committee, exercise the powers and duties of the Committee under
the Plan.

        SECTION 10.04    Stock to be Sold.    The Stock to be issued and sold
under the Plan may be treasury Stock or authorized but unissued Stock, or the
Company may go into the open market and purchase Stock for sale under the Plan.
Except as provided in Section 11.01, the maximum number of shares of Common
Stock which shall be made available for sale under the Plan shall be 20,805,000
shares of Common Stock aggregated over the term of the Plan or such lesser
amount as the Board of Directors may determine prior to the effective date of
the Plan. The Committee or Board of Directors has the discretion to limit the
number of shares available for purchase under the Plan during each Offering
Period.

        SECTION 10.05    Notices.    Notices to the Committee should be
addressed as follows:

Lawson Software, Inc.
Attention: Corporate Secretary
380 St. Peter Street
St. Paul, MN 55102


ARTICLE XI. ADJUSTMENT FOR CHANGES IN STOCK OR COMPANY


        SECTION 11.01    Stock Dividend or Reclassification.    If the
outstanding shares of Stock are increased, decreased, changed into or exchanged
for a different number or kind of securities of the Company, or shares of a
different par value or without par value, through reorganization,
recapitalization, reclassification, stock dividend, stock split, amendment to
the Company's Certificate of Incorporation, reverse stock split or otherwise, an
appropriate adjustment shall be made in the maximum numbers and/or kind of
securities to be sold under this Plan with a corresponding adjustment in the
purchase price to be paid therefor.

        SECTION 11.02    Merger or Consolidation.    If the Company is merged
into or consolidated with one or more corporations during the term of the Plan,
appropriate adjustments will be made to give effect thereto on an equitable
basis in terms of issuance of shares of the corporation surviving the merger or
of the consolidated corporation, as the case may be.


ARTICLE XII. APPLICABLE LAW


        Rights to purchase Stock granted under this Plan shall be construed and
shall take effect in accordance with the laws of the State of Minnesota without
giving effect to the conflict of laws principles thereof.

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4



LAWSON SOFTWARE, INC. 2001 EMPLOYEE STOCK PURCHASE PLAN (amended and restated as
of December 17, 2002)
ARTICLE I. INTRODUCTION
ARTICLE II. ELIGIBILITY AND PARTICIPATION
ARTICLE III. PAYROLL DEDUCTIONS AND STOCK PURCHASE ACCOUNT
ARTICLE IV. RIGHT TO PURCHASE SHARES
ARTICLE V. EXERCISE OF RIGHT
ARTICLE VI. WITHDRAWAL FROM PLAN
ARTICLE VII. NONTRANSFERABILITY
ARTICLE VIII. STOCK CERTIFICATES
ARTICLE IX. EFFECTIVE DATE AND AMENDMENT OR TERMINATION OF PLAN
ARTICLE X. ADMINISTRATION
ARTICLE XI. ADJUSTMENT FOR CHANGES IN STOCK OR COMPANY
ARTICLE XII. APPLICABLE LAW
